Citation Nr: 1528866	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  06-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  In that rating decision, the RO reopened the claim for service connection for a psychiatric disorder, but it confirmed and continued the denial of the benefit based on the merits.  

While the February 2006 RO decision addressed the matter on a de novo basis, the Board was required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In May 2010, the Board found new and material evidence, reopened the service connection claim, and remanded it for further development.

In February 2010, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The most probative evidence fails to link a current acquired psychiatric disorder to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2005 and November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. The November 2007 letter provided notice of how VA assigns disability ratings and effective dates. 

VA also satisfied its duty to assist. The claims file contains service treatment records, VA treatment records and records from the Social Security Administration (SSA).

VA also satisfied its duty with respect to obtaining a medical examination.  In May 2010, the Board determined that further VA psychiatric examination was warranted. Pursuant to the Board's May 2010 remand, the RO scheduled an examination to be conducted at the VA Medical Center (VAMC) in Temple, Texas in May 2013.  The Veteran failed to report to the scheduled examination and has not provided good cause for his failure to report.  Therefore, the Board must decide the claim based on the evidence of record without the benefit of a VA examination.  38 C.F.R. § 3.655 (where a Veteran fails, without good cause, to report for a scheduled examination, the claim must be decided on the evidence of record).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran is seeking service connection for an acquired psychiatric disorder.  A review of the service treatment records shows that the Veteran was seen at a mental health clinic five times from May 1979 to January 1981, but the report of the February 1981 examination prior to separation showed a normal psychiatric evaluation and a medical opinion that the Veteran did not have any "physical or mental defects" that warranted any further action.  On the associated report of medical history, the Veteran indicated that he had experienced symptoms of depression or excessive worry.  In the physician summary, it was noted that the Veteran had excessive worry related to work and financial problems.  

VA mental health treatment records document various psychiatric disorders, to include depression, bipolar disorder and general anxiety disorder.  The records also show that the Veteran receives disability benefits for a bipolar disorder from the SSA.

The Veteran underwent a VA psychiatric examination in October 2008 and was diagnosed as having depressive disorder, not otherwise specified.  The examiner noted that he was unable to elicit symptoms consistent with bipolar disorder.  The examiner stated that the Veteran appeared to have a longstanding, intermittent problem with depressed mood that is exacerbated by life problems.  The examiner concluded that there no evidence of mental health treatment during service.  The examiner felt that that there was no evidence to support a diagnosis of bipolar disorder and that the problems that the Veteran had in the military do not include a description of symptoms consistent with bipolar disorder.  The examiner noted that in a lengthy written statement submitted as part of the discharge process, the Veteran did not mention any problems with mood, psychosis or any other mental health problem.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.

With respect to depression, there is no medical opinion of record that relates this disorder to the Veteran's period of active duty service.  Rather, the October 2008 VA examiner has indicated that there is no evidence of a mental health problem in the service medical records.   

Moreover, with respect to dysthymic disorder and general anxiety disorder, the Board notes that while the VA examiner did not diagnose these disorders, they have been diagnosed in prior mental health treatment records.  However, no probative evidence has been presented that relates the Veteran's dysthymic disorder or general anxiety disorder to service.

As noted above, the Veteran failed to report for VA psychiatric examination, scheduled in May 2013, in conjunction with his claim.  He has offered no explanation as to why he failed to appear for the scheduled examination. 

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled May 2013 VA examination without good cause.  See 38 C.F.R. § 3.655.  His failure to cooperate in attending the examination has left the record devoid of a competent opinion as to whether a psychiatric disorder was incurred in or related to his active military service.  38 C.F.R. § 3.655(b).       

The Board concludes that the weight of the evidence is against the Veteran's psychiatric claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


